Citation Nr: 1002201	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-21 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for hepatitis A, hepatitis 
B and hepatitis C has been received and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1973 and from November 1973 to April 1975.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in October 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder.

Although the RO has determined that new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection for hepatitis A, hepatitis B and hepatitis 
C, the Board must determine on its own whether new and 
material evidence has been submitted to reopen this claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed rating decision of September 1996, the 
RO denied the Veteran's claim for service connection for 
hepatitis B.

2.  In an unappealed rating decision of April 1998, the RO 
denied the Veteran's petition to reopen his claim for service 
connection for hepatitis.

3.  In an unappealed rating decision of June 2000, the RO 
denied the Veteran's claim for service connection for 
hepatitis C.

4.  The evidence associated with the claims file subsequent 
to the previous final decisions includes evidence that 
relates to an unestablished fact necessary to substantiate 
the clam, is not cumulative or redundant of the evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for hepatitis A, 
hepatitis B and hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.
The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The Duty to Assist 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection 
for hepatitis B in January 1996.  In September 1996, the RO 
issued a rating decision, denying the Veteran's claim based 
on a finding that the claimed condition neither occurred in 
nor was caused by service.  The Veteran did not file an 
appeal and the decision became final.  The Veteran filed 
claim for service connection for hepatitis in March 1998.  In 
an April 1998 rating decision, the RO denied the Veteran's 
claim again, finding that no new and material evidence to 
reopen the claim had been received.  The Veteran did not file 
an appeal and the decision became final.  The Veteran filed 
another claim for service connection for hepatitis C in March 
2000.  In a June 2000 rating decision, the RO denied the 
Veteran's claim again, finding that no new and material 
evidence to reopen the claim had been received.  Once again, 
the Veteran did not file an appeal and the decision became 
final.  The appellant's current claim to reopen was received 
in April 2005.

The medical evidence added to the record since the June 2000 
rating decision includes an April 2007 statement from the 
Veteran in which he claims that he was accidentally exposed 
to blood by health care workers from 1973 to 1975; that he 
engaged in high-risk sexual activity; that he used shaving 
razors in service from 1973 to 1975; and that he sold blood 
off post from 1973 to 1975.  The evidence also includes as a 
transcript of the Veteran's October 2009 hearing before the 
undersigned.  At that hearing the Veteran provided testimony 
concerning treatment for hepatitis in service and his 
problems with hepatitis subsequent to service.  The Board has 
found the Veteran's statement and his testimony to be 
credible.  Since the prior denial was based in part on the 
RO's determination that there was no evidence of a 
relationship between the Veteran's hepatitis and service, the 
Veteran's statement and his testimony are not cumulative or 
redundant.  In addition, they relate to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran's 
hepatitis is related to his active military service.  
Moreover, this evidence is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for hepatitis A, hepatitis B and hepatitis C is reopened.


ORDER

The Board has determined that new and material evidence has 
been presented, and thus the Veteran's claim for service 
connection for hepatitis A, hepatitis B and hepatitis C is 
reopened.


REMAND

The Veteran was afforded a VA examination in December 2008 in 
response to his claim.  The Veteran's representative argues 
that the examination was inadequate because the examiner did 
not definitively state whether or not the Veteran has a 
current diagnosis of hepatitis C.  In his report, the 
December 2008 examiner noted that in May 1996 and May 2004, 
the Veteran tested positive for the hepatitis C antibody.  
However, in November 2000, June 2004 and most currently in 
December 2008, the Veteran's laboratory results were negative 
for the hepatitis C antibody.    Accordingly, the Board is of 
the opinion that further development of the record is 
required to obtain an appropriate medical opinion.  

The Board also notes that during his October 2009 hearing, 
the Veteran testified that he had blood work done every six 
months at the VA hospital in Huntington, West Virginia.  The 
most current medical records associated with the claims file 
from the Huntington VA Medical Center are dated February 
2008.  As it appears that there may be available medical 
records that are not presently associated with the claims 
folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  
The provisions of 38 C.F.R. § 3.159(c) provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  
38 C.F.R. § 3.159(e).

The record also reflects that the Veteran has not been 
provided all notice required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) with respect to his 
reopened claim.

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to obtain 
any pertinent evidence identified but not 
provided by the Veteran.  In particular, 
attempt to obtain records of laboratory 
results and blood work from the VA Medical 
Center in Huntington, West Virginia after 
February 2008.  If the RO or the AMC is 
unsuccessful in obtaining any such 
evidence, it should document the efforts to 
obtain the records, and should request the 
Veteran and his representative to provide a 
copy of the outstanding evidence to the 
extent they are able to.

3.  Schedule the Veteran for an 
examination to show the nature and extent 
of any currently present hepatitis C.  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner.  After a complete review of the 
Veteran's file, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's current hepatitis C is 
etiologically related to his active 
military service and, if so, the examiner 
should specifically identify the in-
service risk factor(s).  The examination 
report should include the basis for the 
opinion.  

4.  After completion of all indicated 
development to the extent possible, 
readjudicate the claim for service 
connection for hepatitis A, hepatitis B and 
hepatitis C on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be issued a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


